Plaintiff in error was charged and convicted in the county court of Blaine county of destroying certain spirituous liquors about to be produced in court as evidence, and sentenced to serve 60 days in the county jail, and pay a fine of $50.
The matter has been pending in this court since October 8, 1915. Plaintiff in error has filed no brief, and on motion of the state to affirm for failure to prosecute the appeal, we find that the appeal has been abandoned, and that said motion should be sustained.
The judgment is therefore affirmed.
DOYLE, P.J., and ARMSTRONG, J., concur. *Page 260